 

Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of August 7, 2012, is
by and among American DG Energy Inc., a Delaware corporation (the “Company”),
and the subscriber identified on the signature pages hereto (the “Subscriber”).

 

WHEREAS, the Company and the Subscriber are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Reg. D”) as
promulgated by the United States Securities and Exchange Commission (the “SEC”)
under the Securities Act of 1933, as amended (the “Securities Act”); and

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscriber, as
provided herein, and the Subscriber shall purchase, in the aggregate, at the
Closing (as defined below), $2,000,000 (the “Purchase Price”) of shares of the
Company’s Common Stock (such shares, the “Shares”) at a purchase price per Share
of U.S. $1.60 (“Per Share Purchase Price”). The Purchase Price shall be payable
to the Company at the Closing.

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Subscriber hereby agree as
follows:

 

1. Purchase and Sale of Shares. Subject to the satisfaction (or waiver) of the
conditions to Closing set forth in this Agreement, at the Closing, the
Subscriber shall purchase Shares for the Purchase Price indicated on such
Subscriber’s signature page hereto (the “Subscriber’s Purchase Price”), and the
Company shall sell such Shares to the Subscriber.

 

2. Closing; Deliveries Etc.

 

(a) Closing. The consummation of the transactions contemplated herein (the
“Closing”) shall take place remotely via the electronic exchange of documents
and signatures, at 10:00 a.m., Eastern U.S. Time, on or before August 7, 2012
(the “Closing Date”), provided that the conditions to Closing set forth herein
have been satisfied or waived.

 

(b) Company’s Deliveries. At the Closing, the Company shall deliver or cause to
be delivered to the Subscriber a copy of duly executed irrevocable instructions,
in customary form, to the Company’s transfer agent instructing the transfer
agent to deliver, on an expedited basis, a certificate evidencing a number of
Shares equal to such Subscriber’s Purchase Price divided by the Per Share
Purchase Price, registered in the name of such Subscriber.

 

(c) Subscribers’ Deliveries. At the Closing, the Subscriber shall deliver or
cause to be delivered to the Company the Subscriber’s Purchase Price by wire
transfer to an account specified in writing by the Company prior to the Closing.

 

(d) Subscribers’ Closing Conditions. The obligation of the Subscriber to
consummate the transactions contemplated by this Agreement at the Closing shall
be subject to the satisfaction, prior to or at the Closing, of the following
conditions: (i) the representations and warranties of the Company contained in
this Agreement shall be true and correct in all material respects on and as of
the Closing Date as though such warranties and representations were made at and
as of such date; (ii) the Company shall have performed and complied in all
material respects with all agreements, covenants and conditions contained in
this Agreement which are required to be performed or complied with by the
Company prior to or at the Closing; and (iii) there shall be no effective
injunction, writ, preliminary restraining order or any order of any nature
issued by a court of competent jurisdiction directing that the transactions
provided for herein or any of them not be consummated as herein provided.

 

1

 

 



(e) Company’s Closing Conditions. The obligation of the Company to consummate
the transactions contemplated by this Agreement at the Closing, shall be
subject, in the absence of a written waiver by the Company, to the satisfaction,
prior or at the Closing, of the following conditions: (i) the representations
and warranties of each of the Subscribers contained in this Agreement shall be
true on and as of the Closing Date in all material respects as though such
warranties and representations were made at and as of such date; (ii) the
Subscriber shall have performed and complied in all material respects with all
agreements, covenants and conditions contained in this Agreement which are
required to be performed or complied with by it prior to or at the Closing; and
(iii) there shall be no effective injunction, writ, preliminary restraining
order or any order of any nature issued by a court of competent jurisdiction
directing that the transactions provided for herein or any of them not be
consummated as herein provided.

 

3. Subscribers’ Representations and Warranties. The Subscriber hereby represents
and warrants to and agrees with the Company, only as to such Subscriber, that:

 

(a) Information on Company. The Subscriber has been furnished with or has had
access at the EDGAR website of the SEC to the Company’s Form 10-K for the year
ended December 31, 2011, and all filings subsequently made by the Company with
the SEC (hereinafter referred to collectively as the “Reports”). In addition,
the Subscriber has received in writing from the Company such other information
concerning its operations, financial condition and other matters as the
Subscriber has requested in writing and considered all factors the Subscriber
deems material in deciding on the advisability of investing in the Shares.

 

(b) Information on Subscriber. The Subscriber was at the time it was offered the
Shares, is on the date hereof and will be on the Closing Date an “accredited
investor”, as such term is defined in Reg. D promulgated by the SEC under the
Securities Act, is experienced in investments and business matters, has made
investments of a speculative or high risk nature and has purchased securities of
publicly-owned companies in private placements in the past and, together with
its representatives and/or trustee, as applicable, has such knowledge and
experience in financial, tax and other business matters as to enable the
Subscriber to utilize the information made available by the Company to evaluate
the merits and risks of and to make an informed investment decision with respect
to the proposed purchase. The Subscriber has the authority and is duly and
legally qualified to purchase and own the Shares. The Subscriber is able to bear
the risk of such investment for an indefinite period and to afford a complete
loss thereof. The information set forth on the signature page hereto regarding
the Subscriber is accurate. The Subscriber was not formed for the specific
purpose of acquiring the Shares and is not a registered broker-dealer or an
affiliate of a registered broker-dealer.

 

(c) Purchase for Investment. On the Closing Date, the Subscriber will purchase
the Shares as principal for its own account for investment and not with a view
to any sale of other transfer thereof in contravention of the Securities Act.

 

(d) Compliance with the Securities Act. The Subscriber understands and agrees
that the Shares have not been registered under the Securities Act or any
applicable state securities laws by reason of their issuance in a transaction
that does not require registration under the Securities Act (based in part on
the accuracy of the representations and warranties of Subscriber contained
herein), and that such Shares must be held indefinitely unless a subsequent
disposition is registered under the Securities Act or any applicable state
securities laws or is exempt from such registration.

 

(e) Restrictive Legend. The Shares may bear a customary restrictive Securities
Act legend in the form specified by the Company.

 

(f) Communication of Offer. The offer to sell the Shares was directly
communicated to the Subscriber by the Company. At no time was the Subscriber
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.

 

2

 

 



(g) Organization; Authority; Enforceability. Such Subscriber, if an entity, is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization (if such “good standing” concept is recognized
in such jurisdiction) with full right, corporate, partnership or trust power and
authority to enter into and to consummate the transactions contemplated by this
Agreement. This Agreement and other agreements delivered together with this
Agreement or in connection herewith have been duly authorized, executed and
delivered by the Subscriber and are valid and binding agreements enforceable in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights generally and to general principles
of equity; and Subscriber has full corporate, partnership, trust or similar
power and authority necessary to enter into this Agreement and such other
agreements and to perform its obligations hereunder and under all other
agreements entered into by the Subscriber relating hereto.

 

(h) Correctness of Representations. The Subscriber represents as to such
Subscriber that the foregoing representations and warranties are true and
correct as of the date hereof and, unless a Subscriber otherwise notifies the
Company prior to the Closing, shall be true and correct as of the Closing Date.

 

(i) Survival. The foregoing representations and warranties shall survive the
Closing Date for three years.

 

(j) Restriction on Short Sales. The Subscriber agrees that, to the extent
required by law, it will not enter into or affect any short sale or other
hedging transaction with respect to the Company’s Common Stock.

 

(k) Disclosure. The Subscriber acknowledges and agrees that the Company does not
make nor has made any representations or warranties with respect to the Shares
or the transactions contemplated hereby other than those specifically set forth
in Section 4 hereof.

 

4. Company Representations and Warranties. The Company represents and warrants
to and agrees with the Subscriber that on the date hereof:

 

(a) Due Incorporation. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
the requisite corporate power to own its properties and to carry on its business
as now being conducted.

 

(b) Outstanding Stock. All issued and outstanding shares of capital stock of the
Company has been duly authorized and validly issued and are fully paid and
non-assessable.

 

(c) Authority; Enforceability. The Company has full corporate power and
authority necessary to enter into and deliver this Agreement and to perform its
obligations thereunder. This Agreement has been duly authorized, executed and
delivered by the Company and is a valid and binding agreement enforceable
against the Company in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity.

 

(d) Consents. No consent, approval, authorization or order of any court or
governmental agency or body having jurisdiction over the Company is required for
the execution by the Company of this Agreement and compliance and performance by
the Company of its obligations hereunder, including, without limitation, the
issuance and sale of the Shares.

 

(e) No Violation or Conflict. Assuming the representations and warranties of the
Subscribers in Section 3 are true and correct, neither the issuance and sale of
the Shares nor the performance of the Company’s obligations under this Agreement
and all other agreements entered into by the Company relating thereto by the
Company will:

 

3

 

 



(i) violate, conflict with, result in a breach of, or constitute a default (or
an event which with the giving of notice or the lapse of time or both would be
reasonably likely to constitute a default) under (A) the certificate of
incorporation of the Company, (B) to the Company’s knowledge, any decree,
judgment, order, law, treaty, rule, regulation or determination applicable to
the Company of any court or governmental agency or body having jurisdiction over
the Company or over the properties or assets of the Company, (C) the terms of
any bond, debenture, note or any other evidence of indebtedness, or any
agreement, stock option or other similar plan, indenture, lease, mortgage, deed
of trust or other instrument to which the Company is a party, by which the
Company is bound, or to which any of the properties of the Company is subject,
or (D) the terms of any “lock-up” or similar provision of any underwriting or
similar agreement to which the Company is a party except the violation,
conflict, breach, or default of which would not have a material adverse effect
on the business, operations or financial condition of the Company and its
subsidiaries taken as a whole (a “Material Adverse Effect”);

 

(ii) result in the activation of any anti-dilution rights or a reset or
repricing of any debt or security instrument of any other creditor or equity
holder of the Company, nor result in the acceleration of the due date of any
borrowing of the Company; or

 

(iii) result in the activation of any piggy-back registration rights of any
person or entity holding securities of the Company or having the right to
receive securities of the Company.

 

(f) The Shares. The Shares upon issuance in accordance with the terms of this
Agreement:

 

(i) are, or will be, free and clear of any security interests, liens, claims or
other encumbrances, subject to restrictions upon transfer under the Securities
Act and any applicable state securities laws;

 

(ii) will be duly and validly authorized, and on the date of issuance of the
Shares, the Shares will be duly and validly issued, fully paid and
nonassessable; and

 

(iii) will not have been issued or sold in violation of any preemptive or other
similar rights of the holders of any securities of the Company.



(g) Litigation. There is no pending or, to the best knowledge of the Company,
threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company
that would affect the execution by the Company or the performance by the Company
of its obligations under this Agreement, and all other agreements entered into
by the Company relating hereto. Except as disclosed in the Reports, there is no
pending or, to the best knowledge of the Company, basis for or threatened
action, suit, proceeding or investigation before any court or governmental
agency or body, which litigation if adversely determined could have a Material
Adverse Effect.

 

(h) Reporting Company. The Company is a publicly-held company subject to
reporting obligations pursuant to the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and its shares of Common Stock are registered
pursuant to Section 12(g) of the Exchange Act. The Company has timely filed all
reports and other materials required to be filed under the Exchange Act during
the preceding twelve months.

 

(i) Information Concerning the Company. The Reports contain all material
information relating to the Company and its operations and financial condition
as of their respective dates that was required by the Exchange Act to be
disclosed therein. Since the date of the financial statements included in the
Reports, there has been no Material Adverse Effect not disclosed in the Reports.
The Reports, at the time of filing, did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances when made.

 

(j) No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offer of the Shares pursuant to this
Agreement to be integrated with prior offerings by the Company so as to
invalidate any exemptions under the Securities Act for the offer and sale of the
Shares.

 

4

 

 



(k) No General Solicitation. Neither the Company, nor any of its affiliates, nor
to its knowledge, any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of Reg.
D under the Securities Act) in connection with the offer or sale of the Shares.

 

(l) No Material Undisclosed Events or Circumstances. Since the date of the last
Report filed under the Exchange Act, no event or circumstance has occurred or
exists with respect to the Company or its business, operations or financial
condition, that, under applicable law, rule or regulation, requires the filing
of a Report prior to the date hereof that has not been so filed.

 

(m) Correctness of Representations. The Company represents that the foregoing
representations and warranties are true and correct as of the date hereof in all
material respects, and, unless the Company otherwise notifies the Subscribers
prior to the Closing, shall be true and correct in all material respects as of
the Closing Date.

 

(n) Survival. The foregoing representations and warranties shall survive the
Closing Date for a period of three years.

 

5. Reg. D Offering. The offer and issuance of the Shares to the Subscribers is
being made pursuant to the exemption from the registration provisions of the
Securities Act afforded by Section 4(2) or Section 4(6) of the Securities Act
and/or Rule 506 of Reg. D promulgated thereunder.

 

6. Covenants of the Company. The Company covenants and agrees with the
Subscribers as follows:

 

(a) Exchange Act Filings. The Company shall file a Form 8-K with the SEC
disclosing the transactions contemplated by this Agreement within the time
period specified therefor by the rules and regulations under the Exchange Act.
The Company agrees to file a Form D with respect to the Shares as required under
Reg. D.

 

(b) Reporting Requirements. Until all of the Shares have been resold or
transferred by all of the Subscribers, or, if earlier, two years after the
Closing Date, the Company will use commercially reasonable best efforts (i) not
to take any action or file any document (whether or not permitted by the
Securities Act or the Exchange Act or the rules thereunder) to terminate or
suspend the registration of the shares of the Company’s Common Stock under the
Exchange Act and (ii) to continue the listing of the shares of the Company’s
Common stock on the NYSE-AMEX or other established trading market.

 

7. Registration Rights. The Company hereby grants the following registration
rights to holders of the Shares.

 

(a) Registration Statement. The Company shall file with the SEC not later than
thirty (30) days after the Closing Date a “shelf” registration statement on an
appropriate form (the “Registration Statement”) covering the resale of the
Shares and shall use its commercially reasonable best efforts to cause the
Registration Statement to be declared effective as soon as practicable.

 

(b) Registration Procedures. In connection with the Registration Statement, the
Company will:

 

(i) prepare and file with the SEC such amendments and supplements to the
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective with respect to the
Subscriber until such time as all of the Shares owned by such Subscriber may be
resold without restriction under the Securities Act; and

 

5

 

 



(ii) immediately notify the Subscribers when the prospectus included in the
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event of which the Company has knowledge as a result of
which the prospectus contained in such Registration Statement, as then in
effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing. If the
Company notifies the Subscribers to suspend the use of any prospectus until the
requisite changes to such prospectus have been made, then the Subscribers shall
suspend use of such prospectus. In such event, the Company will use its
commercially reasonable efforts to update such prospectus as promptly as is
practicable.

 

(c) Provision of Documents etc. In connection with the Registration Statement,
the Subscriber will furnish to the Company in writing such information and
representation letters with respect to itself and the proposed distribution by
it as reasonably shall be necessary in order to assure compliance with federal
and applicable state securities laws. The Company may require the Subscriber,
upon five business days’ notice, to furnish to the Company a certified statement
as to, among other things, the number of Shares and the number of other shares
of the Company’s Common Stock beneficially owned by such Subscriber and the
person that has voting and dispositive control over such shares. The Subscriber
covenants and agrees that it will comply with the prospectus delivery
requirements of the Securities Act, if applicable, in connection with sales of
Shares pursuant to the Registration Statement.

 

(d) Expenses. All expenses incurred by the Company in complying with this
section, including, without limitation, all registration and filing fees,
printing expenses, fees and disbursements of counsel and independent public
accountants for the Company, fees of transfer agents and registrars are called
“Registration Expenses.” All underwriting discounts and selling commissions
applicable to the sale of the Shares, including any fees and disbursements of
any counsel to the Subscriber, are called “Selling Expenses.” The Company will
pay all Registration Expenses in connection with the Registration Statement.
Selling Expenses in connection with the Registration Statement shall be borne by
the applicable Subscriber.

 

(e) Indemnification and Contribution.

 

(i) The Company will, to the extent permitted by law, indemnify and hold
harmless the Subscriber, each officer of such Subscriber, each director of such
Subscriber, and each other person, if any, who controls such Subscriber within
the meaning of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which such Subscriber or such other person (a
“controlling person”) may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) (“Claims”) arise out of or are based upon any untrue statement or
alleged untrue statement of any material fact contained in the Registration
Statement at the time of its effectiveness, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereof, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances when made, and will,
subject to the limitations herein, reimburse such Subscriber and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such Claim; provided, however,
that the Company shall not be liable to a Subscriber to the extent that any
Claim arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in conformity with information
furnished by such Subscriber or any such controlling person in writing
specifically for use in the Registration Statement or related prospectus, as
amended or supplemented.

 

(ii) The Subscriber severally but not jointly will, to the extent permitted by
law, indemnify and hold harmless the Company, and each person, if any, who
controls the Company within the meaning of the Securities Act, each underwriter,
each officer of the Company who signs the Registration Statement and each
director of the Company against all Claims to which the Company or such officer,
director, underwriter or controlling person may become subject under the
Securities Act or otherwise, insofar as such Claims arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Registration Statement, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereof, or the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
will reimburse the Company and each such officer, director, underwriter and
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action, provided, however, that such Subscriber will be liable
hereunder in any such case if and only to the extent that any such Claim arises
out of or is based upon an untrue statement or alleged untrue statement or
omission or alleged omission made in reliance upon and in conformity with
information pertaining to such Subscriber, as such, furnished in writing to the
Company by such Subscriber specifically for use in the Registration Statement or
related prospectus, as amended or supplemented.

 

6

 

 



(iii) Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this section and shall only relieve it
from any liability which it may have to such indemnified party under this
section except and only if and to the extent the indemnifying party is
materially prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this section for any legal expenses subsequently
incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation and of liaison with counsel so selected;
provided, however, that, if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be reasonable defenses available to it
which are different from or additional to those available to the indemnifying
party or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, the indemnified parties,
as a group, shall have the right to select one separate counsel and to assume
such legal defenses and otherwise to participate in the defense of such action,
with the reasonable expenses and fees of such separate counsel and other
expenses related to such participation to be reimbursed by the indemnifying
party as incurred. The indemnifying party shall not be liable for any settlement
of any such proceeding affected without its written consent, which consent shall
not be unreasonably withheld.

 

(iv) In order to provide for just and equitable contribution in the event of
joint liability under the Securities Act in any case in which either (i) a
Subscriber, or any controlling person of a Subscriber, makes a claim for
indemnification pursuant to this section but it is judicially determined (by the
entry of a final judgment or decree by a court of competent jurisdiction and the
expiration of time to appeal or the denial of the last right of appeal) that
such indemnification may not be enforced in such case notwithstanding the fact
that this section provides for indemnification in such case, or (ii)
contribution under the Securities Act may be required on the part of the
Subscriber or controlling person of the Subscriber in circumstances for which
indemnification is not provided under this section, then, and in each such case,
the Company and the Subscriber will contribute to the aggregate losses, claims,
damages or liabilities to which they may be subject (after contribution from
others) in a manner that reflects, as near as practicable, the economic effect
of the foregoing provisions of this section. Notwithstanding the foregoing, no
person or entity guilty of fraudulent misrepresentation (within the meaning of
Section 10(f) of the Securities Act) will be entitled to contribution from any
person or entity who was not guilty of such fraudulent misrepresentation.

 

(f) Delivery of Unlegended Shares.

 

(i) Within three business days (such business day, the “Unlegended Shares
Delivery Date”) after the business day on which the Company has received (i) a
notice that Shares have been sold either pursuant to, and in compliance with,
the Registration Statement or Rule 144 under the Securities Act and (ii) in the
case of sales under Rule 144, customary representation letters of the Subscriber
and Subscriber’s broker regarding compliance with the requirements of Rule 144,
the Company at its expense, (A) shall deliver the Shares so sold without any
restrictive legends relating to the Securities Act (the “Unlegended Shares”);
and (B) shall cause the transmission of the certificates representing the
Unlegended Shares together with a legended certificate representing the balance
of the unsold Shares, if any, to the Subscriber at the address specified in the
notice of sale, via express courier, by electronic transfer or otherwise on or
before the Unlegended Shares Delivery Date. Transfer fees shall be the
responsibility of the Subscriber.

 

7

 

 



(ii) In lieu of delivering physical certificates representing the Unlegended
Shares, if the Company’s transfer agent is participating in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer program, upon request of a
Subscriber, so long as the certificates therefor do not bear a legend and the
Subscriber is not obligated to return such certificate for the placement of a
legend thereon, the Company shall use its best efforts to cause its transfer
agent to electronically transmit the Unlegended Shares by crediting the account
of Subscriber’s broker with DTC through its Deposit/Withdrawal at Custodian
system. Such delivery must be made on or before the Unlegended Shares Delivery
Date but is subject to the cooperation of the Subscriber’s broker (the so-called
DTC participant).

 

(iii) The Subscriber, severally and not jointly, agrees that the removal of the
restrictive legend from certificates representing the Shares as set forth in
this section is predicated upon the Company’s reliance that the Subscriber will
sell any Shares pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom.

 

8. Miscellaneous.

 

(a) Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) delivered by
reputable overnight courier service with charges prepaid, or (iii) transmitted
by fax, addressed, if to the Company, to Chief Financial Officer, American DG
Energy Inc., 45 First Avenue, Waltham, MA 02451, fax: (781) 622-1027, and if to
a Subscriber, to such Subscriber at the address set forth on the signature pages
hereto or to such other address as such party shall have specified most recently
by written notice.

 

(b) Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Subscribers. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

(c) Legal Fees. Each party shall pay its own legal fees and expenses in
connection with the transactions contemplated by this Agreement.

 

(d) Entire Agreement; Assignment. This Agreement and other documents delivered
in connection herewith represent the entire agreement between the parties hereto
with respect to the subject matter hereof. Neither the Company nor the
Subscribers have relied on any representations not contained or referred to in
this Agreement and the documents delivered herewith. No right or obligation of
either party shall be assigned by that party without prior notice to and the
written consent of the other party.

 

(e) Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. Signatures to
this Agreement may be delivered by fax or by scan/email.

 

(f) Law Governing this Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without regard to
principles of conflicts of laws. Any action brought by either party against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of Massachusetts or in the federal courts
located in Massachusetts. The parties and the individuals executing this
Agreement and other agreements referred to herein or delivered in connection
herewith on behalf of the Company agree to submit to the jurisdiction of such
courts and waive trial by jury.

 

8

 

 



(g) Independent Nature of Subscribers’ Obligations and Rights. The obligations
of the Subscriber hereunder are several and not joint with the obligations of
any other Subscriber hereunder, and no such Subscriber shall be responsible in
any way for the performance of the obligations of any other hereunder.

 

(h) Equitable Adjustment. The Shares and the Purchase Price Per Share shall be
equitably adjusted to offset the effect of stock splits, stock dividends, and
distributions of property or equity interests of the Company to its shareholders
prior to the Closing.

 

 



[Signature page immediately follows.] 

 

9

 

 

American DG Energy Inc.

Signature Page to Subscription Agreement

Dated August 7, 2012

 

 

Please acknowledge your acceptance of the foregoing Subscription Agreement on
the date set forth above by signing and returning a copy to the undersigned
whereupon it shall become a binding agreement between us.

 

  AMERICAN DG ENERGY INC.                   By: /s/ Anthony S. Loumidis      
Name: Anthony S. Loumidis       Title: Chief Financial Officer  



 

AGREED AND ACCEPTED:

 

SUBSCRIBER:

 

U.S. $1.60   FROST GAMMA INVESTMENTS TRUST Per share purchase price é  
Subscriber’s name é

 

 

U.S. $2,000,000

    Aggregate dollar amount being purchased é   /S/ PHILLIP FROST

 

 

 

Subscriber’s signature é

 

TRUSTEE

    Title of signatory, if Subscriber is an entity é          

Address of the Subscriber ê

 

    4400 Biscayne Blvd.           Miami, FL 33137    

 

 

     

 



10



